UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1298


In re: STARSHA M. SEWELL,

             Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:18-mc-00114)


Submitted: June 12, 2018                                          Decided: July 26, 2018


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha M. Sewell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Starsha M. Sewell appeals the district court’s order imposing a prefiling injunction

after considering Sewell’s response to a show cause order. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. In re Sewell, No. 1:18-mc-00114 (D. Md. Mar. 6, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2